Name: Regulation (EU) NoÃ 1300/2013 of the European Parliament and of the Council of 17Ã December 2013 on the Cohesion Fund and repealing Council Regulation (EC) NoÃ 1084/2006
 Type: Regulation
 Subject Matter: soft energy;  organisation of transport;  transport policy;  European construction;  EU finance;  energy policy;  environmental policy;  economic policy
 Date Published: nan

 20.12.2013 EN Official Journal of the European Union L 347/281 REGULATION (EU) No 1300/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 December 2013 on the Cohesion Fund and repealing Council Regulation (EC) No 1084/2006 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second paragraph of Article 177 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure, Whereas: (1) The first paragraph of Article 174 of the Treaty on the Functioning of the European Union (TFEU) provides that the Union is to develop and pursue its actions leading to the strengthening of its economic, social and territorial cohesion. The Cohesion Fund which is established by this Regulation should, therefore, provide a financial contribution to projects in the fields of environment and trans-European networks in the area of transport infrastructure. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council (3) sets out provisions common to the European Regional Development Fund (ERDF), the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund. That Regulation constitutes a new framework for the European Structural and Investment Funds including the Cohesion Fund. It is necessary, therefore, to specify the tasks of the Cohesion Fund in relation to that framework and in relation to the purpose assigned to the Cohesion Fund in the TFEU. (3) Specific provisions concerning the type of activities which can be supported by the Cohesion Fund, in order to contribute to the investment priorities within the thematic objectives set out in Regulation (EU) No 1303/2013, should be laid down. (4) The Union should be able to contribute, through the Cohesion Fund, to actions in pursuit of its environmental objectives, in accordance with Articles 11 and 191 TFEU, namely energy efficiency and renewable energy and, in the transport sector outside the trans-European networks, rail, river and sea transport, intermodal transport systems and their interoperability, management of road, sea and air traffic, clean urban transport and public transport. (5) It should be recalled that where measures based on Article 192(1) TFEU involve costs deemed disproportionate for the public authorities of a Member State and financial support from the Cohesion Fund is provided in accordance with Article 192(5) TFEU, the polluter pays principle is nevertheless to apply. (6) Trans-European transport network (TEN-T) projects supported by the Cohesion Fund are to comply with the guidelines established in Regulation (EU) No 1315/2013 of the European Parliament and of the Council (4). In order to concentrate efforts in that regard, priority should be given to projects of common interest as defined in that Regulation. (7) Investment to achieve the reduction of greenhouse gas emissions from activities listed in Annex I to Directive 2003/87/EC of the European Parliament and of the Council (5) should not be eligible for support from the Cohesion Fund as it already benefits financially from the application of that Directive. That exclusion should not restrict the possibility of using the Cohesion Fund to support activities that are not listed in Annex I to Directive 2003/87/EC even if those activities are implemented by the same economic operators, and include activities such as energy efficiency investment in the co-generation of heat and power and in district heating networks, smart energy distribution, storage and transmission systems and measures aimed at reducing air pollution, even if one of the indirect effects of such activities is the reduction of greenhouse gas emissions, or if they are listed in the national plan referred to in Directive 2003/87/EC. (8) It is not possible for investment in housing, other than that related to the promotion of energy efficiency or renewable energy use, to be eligible for support from the Cohesion Fund as it falls outside the scope of support from the Cohesion Fund as defined in the TFEU. (9) In order to accelerate the development of transport infrastructure across the Union, the Cohesion Fund should support transport infrastructure projects of European added value provided for in Regulation (EU) No 1316/2013 of the European Parliament and of the Council (6) for a total amount of EUR 10 000 000 000. The allocation of support from the Cohesion Fund to those projects should comply with the rules established under Article 92(6) of Regulation (EU) No 1303/2013. In accordance with Regulation (EU) No 1316/2013, support should be available only to Member States eligible for funding from the Cohesion Fund, with the co-financing rates applicable to that Fund. (10) It is important to ensure that, in promoting risk management investment, specific risks at regional, cross-border and transnational level are taken into account. (11) Complementarity and synergies between interventions supported by the Cohesion Fund, the ERDF, the European territorial cooperation goal and the Connecting Europe Facility should be ensured, in order to avoid duplication of efforts and to guarantee the optimal linkage of different types of infrastructure at local, regional and national level, and throughout the Union. (12) In order to address the specific needs of the Cohesion Fund, and in line with the Union strategy for smart, sustainable and inclusive growth, it is necessary to set out within each thematic objective laid down in Regulation (EU) No 1303/2013, the Cohesion Fund-specific actions as 'investment priorities'. Those investment priorities should set out detailed objectives, which are not mutually exclusive, to which the Cohesion Fund is to contribute. Such investment priorities should form the basis for the definition of specific objectives within operational programmes that take into account the needs and characteristics of the programme area. In order to increase flexibility and reduce the administrative burden through joint implementation, the ERDF and the Cohesion Fund investment priorities under the corresponding thematic objectives should be aligned. (13) A common set of output indicators to assess the aggregated progress at Union level of the implementation of operational programmes should be set out in an Annex to this Regulation. Those indicators should correspond to the investment priority and type of action supported in accordance with this Regulation and the relevant provisions of Regulation (EU) No 1303/2013. The common output indicators should be complemented by programme-specific result indicators and, where relevant, by programme-specific output indicators. (14) In order to amend this Regulation with regard to certain non-essential elements, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the amendment of the list of common output indicators set out in Annex I to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and the Council. (15) Since the objective of this Regulation, namely to strengthen the economic, social and territorial cohesion of the Union in the interests of promoting sustainable development, cannot be sufficiently achieved by the Member States but can rather, by reason of the extent of the disparities between the levels of development of the various regions and the backwardness of the least favoured regions and the limit on the financial resources of the Member States and regions, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (16) Since this Regulation replaces Council Regulation (EC) No 1084/2006 (7), that Regulation should be repealed. However, this Regulation should not affect either the continuation or modification of assistance approved by the Commission on the basis of Regulation (EC) No 1084/2006 or any other legislation applying to that assistance on 31 December 2013. That Regulation or such other applicable legislation should consequently continue to apply after 31 December 2013 to that assistance or the operations concerned until their closure. Applications to receive assistance made or approved under Regulation (EC) No 1084/2006 should remain valid. (17) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAVE ADOPTED THIS REGULATION: Article 1 Establishment of the Cohesion Fund and subject matter 1. A Cohesion Fund is hereby established for the purpose of strengthening the economic, social and territorial cohesion of the Union in the interests of promoting sustainable development. 2. This Regulation establishes the tasks of the Cohesion Fund and the scope of its support with regard to the Investment for growth and jobs goal referred to in Article 89 of Regulation (EU) No 1303/2013. Article 2 Scope of support from the Cohesion Fund 1. The Cohesion Fund shall, while ensuring an appropriate balance and according to the investment and infrastructure needs specific to each Member State, support: (a) investment in the environment, including areas related to sustainable development and energy which present environmental benefits; (b) TEN-T, in compliance with the guidelines adopted by Regulation (EU) No 1315/2013; (c) technical assistance. 2. The Cohesion Fund shall not support: (a) the decommissioning or the construction of nuclear power stations; (b) investment to achieve the reduction of greenhouse gas emissions from activities listed in Annex I to Directive 2003/87/EC; (c) investment in housing unless related to the promotion of energy efficiency or renewable energy use; (d) the manufacturing, processing and marketing of tobacco and tobacco products; (e) undertakings in difficulty, as defined under Union State aid rules; (f) investment in airport infrastructure unless related to environmental protection or accompanied by investment necessary to mitigate or reduce its negative environmental impact. Article 3 Cohesion Fund support for transport infrastructure projects under the Connecting Europe Facility The Cohesion Fund shall support transport infrastructure projects of European added value provided for in Regulation (EU) No 1316/2013 for an amount of EUR 10 000 000 000 in accordance with Article 92(6) of Regulation (EU) No 1303/2013. Article 4 Investment priorities The Cohesion Fund shall support the following investment priorities within the thematic objectives set out in the first paragraph of Article 9 of Regulation (EU) No 1303/2013, in accordance with the development needs and growth potential referred to in point (a)(i) of Article 15(1) of that Regulation and set out in the Partnership Agreement: (a) supporting the shift towards a low-carbon economy in all sectors by: (i) promoting the production and distribution of energy derived from renewable sources; (ii) promoting energy efficiency and renewable energy use in enterprises; (iii) supporting energy efficiency, smart energy management and renewable energy use in public infrastructure, including in public buildings, and in the housing sector; (iv) developing and implementing smart distribution systems that operate at low and medium voltage levels; (v) promoting low-carbon strategies for all types of territories, in particular for urban areas, including the promotion of sustainable multimodal urban mobility and mitigation-relevant adaptation measures; (vi) promoting the use of high-efficiency co-generation of heat and power based on useful heat demand; (b) promoting climate change adaptation, risk prevention and management by: (i) supporting investment for adaptation to climate change, including ecosystem-based approaches; (ii) promoting investment to address specific risks, ensuring disaster resilience and developing disaster management systems; (c) preserving and protecting the environment and promoting resource efficiency by: (i) investing in the waste sector to meet the requirements of the Union's environmental acquis and to address needs, identified by the Member States, for investment that goes beyond those requirements; (ii) investing in the water sector to meet the requirements of the Union's environmental acquis and to address needs, identified by the Member States, for investment that goes beyond those requirements; (iii) protecting and restoring biodiversity and soil and promoting ecosystem services, including through Natura 2000, and green infrastructure; (iv) taking action to improve the urban environment, to revitalise cities, regenerate and decontaminate brownfield sites (including conversion areas), reduce air pollution and promote noise-reduction measures; (d) promoting sustainable transport and removing bottlenecks in key network infrastructures by: (i) supporting a multimodal Single European Transport Area by investing in the TEN-T; (ii) developing and improving environmentally-friendly (including low-noise) and low-carbon transport systems, including inland waterways and maritime transport, ports, multimodal links and airport infrastructure, in order to promote sustainable regional and local mobility; (iii) developing and rehabilitating comprehensive, high quality and interoperable railway systems, and promoting noise-reduction measures; (e) enhancing institutional capacity of public authorities and stakeholders and efficient public administration through actions to strengthen the institutional capacity and the efficiency of public administrations and public services related to the implementation of the Cohesion Fund. Article 5 Indicators 1. Common output indicators, as set out in Annex I to this Regulation, programme-specific result indicators and, where relevant, programme-specific output indicators shall be used in accordance with Article 27(4) and point (b)(ii) and (iv) and point (c)(ii) and (iv) of Article 96(2) of Regulation (EU) No 1303/2013. 2. For common and programme-specific output indicators, baselines shall be set at zero. Cumulative quantified target values for those indicators shall be set for 2023. 3. For programme-specific result indicators, which relate to investment priorities, baselines shall use the latest available data and targets shall be set for 2023. Targets may be expressed in quantitative or qualitative terms. 4. The Commission shall be empowered to adopt delegated acts in accordance with Article 7 to amend the list of common output indicators set out in Annex I, in order to make adjustments, where justified to ensure effective assessment of progress in operational programme implementation. Article 6 Transitional provisions 1. This Regulation shall not affect either the continuation or modification, including the total or partial cancellation of assistance approved by the Commission on the basis of Regulation (EC) No 1084/2006 or any other legislation applying to that assistance on 31 December 2013. That Regulation or such other applicable legislation shall consequently continue to apply after 31 December 2013 to that assistance or the operations concerned until their closure. For the purposes of this paragraph assistance shall cover operational programmes and major projects. 2. Applications to receive assistance made or approved under Regulation (EC) No 1084/2006 shall remain valid. Article 7 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 5(4) shall be conferred on the Commission from 21 December 2013 until 31 December 2020. 3. The delegation of power referred to in Article 5(4) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 5(4) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 8 Repeal Without prejudice to Article 6 of this Regulation, Regulation (EC) No 1084/2006 is hereby repealed with effect from 1 January 2014. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex II. Article 9 Review The European Parliament and the Council shall review this Regulation by 31 December 2020, in accordance with Article 177 TFEU. Article 10 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the European Parliament The President M. SCHULZ For the Council The President R. Ã ADÃ ½IUS (1) OJ C 191, 29.6.2012, p. 38. (2) OJ C 225, 27.7.2012, p. 143. (3) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (See page 320 of this Official Journal). (4) Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (OJ L 348, 20.12.2013, p. 1). (5) Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (OJ L 275, 25.10.2003, p. 32). (6) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (OJ L 348, 20.12.2013, p. 129). (7) Council Regulation (EC) No 1084/2006 of 11 July 2006 establishing a Cohesion Fund and repealing Regulation (EC) No 1164/94 (OJ L 210, 31.7.2006, p. 79). ANNEX I COMMON OUTPUT INDICATORS FOR THE COHESION FUND UNIT NAME Environment Solid waste tonnes/year Additional waste recycling capacity Water supply persons Additional population served by improved water supply Wastewater treatment population equivalent Additional population served by improved wastewater treatment Risk prevention and management persons Population benefiting from flood protection measures persons Population benefiting from forest fire protection measures Land rehabilitation hectares Total surface area of rehabilitated land Nature and biodiversity hectares Surface area of habitats supported in order to attain a better conservation status Energy and climate change Renewables MW Additional capacity of renewable energy production Energy efficiency households Number of households with improved energy consumption classification kWh/year Decrease of annual primary energy consumption of public buildings users Number of additional energy users connected to smart grids GHG reduction tonnes of CO2eq Estimated annual decrease of GHG Transport Railway kilometres Total length of new railway lines kilometres Total length of reconstructed or upgraded railway lines Roads kilometres Total length of newly built roads kilometres Total length of reconstructed or upgraded roads Urban transport kilometres Total length of new or improved tram and metro lines Inland waterways kilometres Total length of new or improved inland waterways ANNEX II CORRELATION TABLE Regulation (EC) No 1084/2006 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3  Article 4   Article 3  Article 4  Article 5 Article 5 Article 6 Article 5a   Article 7 Article 6 Article 8 Article 7 Article 9 Article 8 Article 10 Joint statement of the European Parliament and of the Council concerning the application of Article 6 of the ERDF Regulation, Article 15 of the ETC Regulation and Article 4 of the Cohesion Fund Regulation The European Parliament and the Council note the assurance provided by the Commission to the EU legislature that the common output indicators for the ERDF Regulation, the ETC Regulation and the Cohesion Fund Regulation to be included in an annex to, respectively, each regulation, are the outcome of a lengthy preparatory process involving the evaluation experts of both the Commission and the Member States and, in principle, are expected to remain stable.